Case: 11-10074     Document: 00511639995         Page: 1     Date Filed: 10/21/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 21, 2011
                                     No. 11-10074
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee
v.

DANNY COVINGTON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:10-CR-33-1


Before BENAVIDES, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Danny Covington presents
arguments that he concedes are foreclosed by United States v. Daugherty, 264
F.3d 513, 518 (5th Cir. 2001), which rejected a Commerce Clause challenge to
the felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g), and United
States v. Dancy, 861 F.2d 77, 81-82 (5th Cir. 1988), which held that a conviction
under § 922(g) does not require proof that the defendant knew that the firearm
in his possession had an interstate nexus and that he was a felon. In addition,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10074    Document: 00511639995      Page: 2   Date Filed: 10/21/2011

                                  No. 11-10074

Covington presents arguments that are foreclosed by United States v. Rose, 587
F.3d 695, 705-06 & n.9 (5th Cir. 2009), cert. denied, 130 S. Ct. 1915 (2010), which
held that Flores-Figueroa v. United States, 129 S. Ct. 1886 (2009), did not alter
the proof required in a § 922(g)(1) case. Accordingly, the Government’s motion
for summary affirmance is GRANTED, its alternative motion for an extension
of time to file a brief is DENIED, and the judgment of the district court is
AFFIRMED.




                                        2